Citation Nr: 1117725	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  10-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for leukocytosis.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from July 1986 to April 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

The Veteran does not have a current diagnosis of a disability manifested by leukocytosis, nor has he presented competent evidence of any such disability during the course of this appeal.  


CONCLUSION OF LAW

A disability manifested by leukocytosis was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2009, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  


Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and VA examination reports with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was also provided with a VA examination for evaluation of his leukocytosis in February 2009. 38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is more than adequate, as it is predicated on a full reading of the service treatment records in the Veteran's claims file.  There are no post-service treatment records.  It also considers the Veteran's personal statements, and provides pertinent findings necessary for the proper adjudication of the appeal.  The Board acknowledges that the February 2009 VA examiner did not provide an opinion regarding a relationship between the leukocytosis findings and service; however, as the examiner merely diagnosed a laboratory result and not a current disability, there was no etiology of a current disability on which to opine.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4) (2009).

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran asserts that he has a blood disorder (identified/described as leukocytosis) which began during active service.  However, having carefully reviewed the evidence of record in light of this contentions and the applicable law, the Board finds that his claim fails because leukocytosis is a laboratory finding and not a disability.  A current disability manifested by this laboratory result is not shown.  Specifically, leukocytosis is defined as "a transient increase in the number of leukocytes in the blood; seen normally with strenuous exercise and pathologically accompanying hemorrhage, fever, infection, or inflammation."  See Dorland's Illustrated Medical Dictionary 1043 (31st edition 2007).  In other words, leukocytosis involves an increase in the number of white blood cells.  The Board notes that this definition is provided purely for definitional purposes to aid in the Board's discussion.  See Kirwin v. Brown, 8 Vet. App. 148 (1995), Traut v. Brown, 6 Vet. App. 181 (1994).  Use in this manner does not conflict with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).

Service treatment records show that the Veteran had high white blood cell counts in December 2000, April 2004, November 2004, May 2008, July 2008, and November 2008.  Leukocytosis was diagnosed in November 2004.  Note, he also had a white blood cell count in December 1997 that was normal pursuant to the range that was in effect at that time (4.8 to 11.8), but that same number is higher than the normal range presently in effect (4.8 to 10.8).  His highest white blood cell count was in November 2008 at 22.6.  No chronic underlying disability related to the high white blood cell count was shown in service.  

Post-service VA examination in February 2009 also diagnosed leukocytosis, noting a high white blood cell count.  The examiner did not diagnose any underlying disability.  As the Veteran filed his claim immediately upon service discharge, there are no other post-service treatment records regarding a blood disorder.

Here, although the Veteran did have leukocytosis in service, and has been diagnosed with leukocytosis post-service, the evidence does not show that the Veteran has an underlying disability manifested by leukocytosis or any chronic disability/symptoms resulting from leukocytosis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the claim was filed in January 2009; a clinical diagnosis of an underlying disorder manifested by leukocytosis was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  

Indeed, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2010).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

As noted above, leukocytosis is a transient increase in white blood cells seen with strenuous exercise or specific pathology.  See Dorland's Illustrated Medical Dictionary 1043 (31st edition 2007).  The evidence does not suggest any specific pathology associated with the diagnosis.  The Veteran does not contend otherwise.  He has not identified any symptoms, manifestations, or disabilities related to his leukocytosis.  He merely argues that service connection is warranted because of the mere presence of leukocytosis in his blood work.  The Board does not agree.  Leukocytosis represents a laboratory finding and not a disability for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (For example, diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  Simply put, the evidence does not show that the Veteran's leukocytosis has been related to any chronic disability.  

The Board acknowledges that the Veteran filed his claim for service connection upon exit from service and has considered whether the Veteran's symptoms were continuous since service.  He likens his leukocytosis to that of laboratory findings of diabetes mellitus, which can be service connected at a noncompensable level.  Diabetes mellitus is a recognized treatable disability that is ratable under the Diagnostic Code.  By contrast, the Veteran has not described any symptoms associated with leukocytosis or in any way described any disabling condition that is related to his leukocytosis.  It is simply a laboratory finding.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

In this case, the Veteran is competent to report symptoms that require only personal knowledge as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As noted above, the Board affords significant probative value to the Veteran's omission of any symptoms whatsoever related to leukocytosis.  

Further, the Board emphasizes that the February 2009 VA examiner found merely a laboratory result of leukocytosis and did not diagnose an underlying cause for the leukocytosis or symptoms related thereto.  Specifically, the examiner noted that the Veteran reported developing increased white blood cells in 2004 for an unknown reason and that he had been worked up by oncology, which was normal. The examiner further noted that the Veteran was not on any current treatment for leukocytosis.  Notably, the Veteran did not report any symptoms associated with leukocytosis, nor did the examiner note any symptoms associated with leukocytosis.  The Board affords the examination report significant probative value.   

For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no competent evidence that the Veteran has a disorder relating to the laboratory findings, nor that he had any such disorder at any time while the claim has been on appeal.  

The Board has also considered the Veteran's service in the Persian Gulf and the possibility of service connection for an undiagnosed illness due to service in the Persian Gulf.  

A Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f) (West 2002 & Supp. 2009); 38 C.F.R. § 3.317(d) (2010).  The Veteran here served in Southwest Asia from September 1990 to March 1991 and in Bosnia-Herzegovina from March 1999 to September 1999.  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The Board notes that the period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i) (2010).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002 and Supp. 2009); 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic disability" include both signs, in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2010).  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g). 

However, as noted above, the Veteran has not reported any signs or symptoms of an undiagnosed illness or chronic mulit-symptom illness.  He has merely reported abnormal laboratory findings that by his own admission were not related to any underlying disease or illness.  

Based on the foregoing, the weight of the evidence is against the claim for service connection of leukocytosis.  As such, the appeal for leukocytosis must be denied.  


ORDER

Service connection for leukocytosis is denied. 

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


